People v Hymes (2018 NY Slip Op 02943)





People v Hymes


2018 NY Slip Op 02943


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


272 KA 15-00003

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANACIN L. HYMES, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


CATHERINE H. JOSH, ROCHESTER, FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered May 22, 2014. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Hymes ([appeal No. 1] — AD3d — [Apr. 27, 2018] [4th Dept 2018]).
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court